DETAILED ACTION
Drawings
The drawings are objected to because the drawings of FIG 1-136 contain smudges, dark artifacts (example FIG 1- 2,  25-29) that made some of the detail on the figure hard to see.  The lettering on some of the figures (example FIG 26-31) are too small to be legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 line 8 and claim 5 line are objected the term “ a concept” should be amended to --the concept-- to maintain proper antecedent basis.  
Claim 1 line 12 the double negative of the phrase “no unambiguous” should be amended to improve claim clarity.  
Claim 1 line 16 and claim 18 line 1, the term “a user” should be amended to --the user-- to maintain antecedent basis.  
Claim 2 and claim 4 are objected to because of the following informalities:  the limitation of “…. wherein the tools enables unit" can be interpreted as lacing proper antecedent basis.  The examiner in sure if the applicant is referring to the one more units in claim 1 (see example claim 1 line 6) or a new type of units.  Appropriate correction is required.
Claim 7 line 1 the term “a cascade” should be amended to --the cascade-- to maintain antecedent basis.  
Claim 7 line 1 and claim 17 line 1, the term “a FPML” should be amended to --an FPML--.  
Claim 9 line 1 the term “a cascade” should be amended to --the cascade-- to maintain antecedent basis.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827 in view of Jacobs US 6,353,817 and further in view of Mohan US 7,194,483
Claims 1:  Claim 1 of the ‘827 provide a teaching of a system comprising:
 one or more computer-readable storage media; (see col. 99:10-11)
computer-readable instructions stored on the one or more computer-readable storage media which, when executed, provide a tool to enable a user to create and maintain a knowledge base, wherein the tool is configured to: (see col. 99:12-15)
enable a user to create one or more units, wherein a unit comprises a response paired with one or more patterns that will trigger the response; (see col. 99:18-20)
 wherein a pattern for a unit includes at least one concept and wherein a concept is composed of: vocab terms comprising misspellings (see col. 99:35-38) 

The 827 patent is silent in the feature of vocab term comprising a grouping of unambiguous synonyms and helper terms comprising words that have no unambiguous synonyms, and/or building blocks comprising one or more of a list of vocab/helper terms or a list of concepts.  
However, the Mohan reference provides a teaching of vocab terms comprising a grouping of unambiguous synonyms and misspellings (see col. 12:5-30 item 610), helper terms comprising words that have no unambiguous synonyms (see col. 12:5-30 item 640), and building blocks comprising one or more of a list of vocab/helper terms or a list of concepts (see col. 12:5-30 item 600).  
Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of a grouping of unambiguous synonyms and helper terms comprising words that have no unambiguous synonyms, and/or building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; as taught by Mohan, in order to group relevant term together with a single concept.   

The ‘827 patent also silent on the teaching of wherein the tool further enables a user to test patterns to ascertain that a particular pattern will result in an associated response.  However, the Jacobs reference provides a teaching of the tool further enables a user to test patterns to ascertain that a particular pattern will result in an associated response (see col. 16:50-63).


Claim 2:  claim 2 of the  ‘827 patent anticipates the limtaiton of  wherein the tool enables units to be grouped together in situation groups (see col. 99:40-42)
Claim 3: The ‘827 patent is silent on the teaching of a concept comprises a breakdown of ideas in a test question.  
However, the Mohan reference  concept comprises a breakdown of ideas in a test question (see col. 12:32-40).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of concept comprises a breakdown of ideas in a test question, as taught by Mehan, in order to group relevant term together with a single concept.    
Claim 4:  The ‘827 patent is silent on the teaching of a unit may have multiple patterns featuring different combination of concepts.  However, the Mohan reference provides a teaching of a unit may have multiple patterns featuring different combination of concepts (see col 22:20-30).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of a unit may have multiple patterns featuring different combination of concepts, as taught by Mehan, in order to group relevant term together with a single concept.   
Claim 5:  Claim 4 of the ‘827 patent anticipates the limitation of wherein concepts can have an order and/or a proximity, wherein: 
if a concept has an order, a pattern will trigger if an input is received in that order; and  (see col. 100:5-7)
if a concept has a proximity, a pattern will trigger if an input has a defined proximity (see col. 100:8-10). 
Claim 6: Claim 5 of the ‘827 patent anticipates  wherein the tool utilizes cascades, wherein cascades can be selected from a group of cascades comprising:
a pre-vocab cascade that takes in contractions and outputs separate words, (see col. 100:13-15)
	a vocab cascade that takes in synonyms and outputs a vocab, (see col. 100:15-17)
a post-vocab cascade that takes in separate compound words and outputs single vocab words, (see col. 100:18-19); 
a concept cascade that takes in vocab and helper terms and outputs concepts, or (see col. 100:20-21)
	a unit cascade that takes in concepts and outputs a response. (see col. 100:22-23).   

Claim 17:  Claim 8 of the 827 patent provides a teaching of wherein the knowledge base comprises a FPML knowledge base.
Claim 18:  Claim  9 The ‘827 patent provides a teaching of wherein the tool is configured to enable a user to produce documents comprising one or more of: (a) an FPML statistics document displaying percentage statistics of unit test questions or (b) a print units document displaying all units along with their respective test questions (see col. 100:37-38).
Claim 19:  Claim 10 of the ‘827 patent anticipates the limitation of wherein the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech (see col. 100:39-41).  

Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Wu et al US 20060253427 
Claim 8: The ‘827 patent is silent in the teaching of at least some cascade take as input output from other cascade.  However, the Wu reference provides a teaching of at least some cascade take as input output from other cascade (see paragraph 73-74).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of at least some cascade take as input output from other cascade, as taught by Wu, in order to since it allow the user to refine his/her queries.   

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Wu et al US 20060253427 and further in view of Pant US 6,012,053
Claim 9: The ‘827 patent is silent with feature of where the cascade can be set to one or more of “Match All".  However the Pant reference provides a teaching of where the cascade can be set to "Match All" (see Pant col. 9:5-17).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of  cascade can be set to one or more of “Match All, as taught by the Pant reference, since it allow the user to modify his/her queries.   

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Wu et al US 20060253427 and further in view of Alexander US 2003/0033588
Claim 10:  The ‘827 patent is silent on the feature of a dockable window for cascade that enable cascade to be created and the for the type of output to be determined.  However, the Alexander reference provides a teaching of a dockable window for cascade that enable cascade to be created and the for the type of output to be determined (see paragraph 199).  Therefore, it would have been obvious to one of ordinary skilled in the art a dockable window for cascade that enable cascade to be created and the for the type of output to be determined, as taught by Alexander, since it allow to user to modify his/her work GUI to his/her own liking.  
Claim 11:  The ‘827 patent is silent on the teaching of cascade are organized by type and the user may edit name, match type, response, behavior, action and level settings.  
The Jacobs reference provides a teaching where the cascade are organized by type and the user may edit name, match type, response, behavior, action and level settings (see col. 13:15-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Jacobs reference with the feature where the cascade are organized by type and the user may edit name, match type, response, behavior, action and level settings; as taught by the Jacobs reference, in order to provide different users with a methodology to maintain a consistent terminology within the project (see col. 2:10-20).  

Claims 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Holecek US 7,426,697
Claim 12:  The ‘827 patent is silent if the tools is configured to provide a main application window, wherein the main application window include a drop down menu bar, multiple tabs, main display that display currently selected active tabs, a dockable window display and a status bar.   However, the Holecek reference provides a teaching of tools is configured to provide a main application window, wherein the main application window include a drop down menu bar, multiple tabs, main display that display currently selected active tabs, a dockable window display and a status bar (see col. 11:35 - col. 12:5).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of tools is configured to provide a main application window, wherein the main application window include a drop down menu bar, 
Claim 20:  The ‘827 patent fails to provide a teaching of a dockable window that includes a display tree that display organization of a vocabulary and a search tree that enables searches of cascade.  However, the Holecek reference provides a teaching of dockable window (see col. 11:35-12:5).  With respect to the limitation of " a display tree that display organization of a vocabulary and a search tree that enables searches of cascade”.  The examiner takes the position that such limitation are directed to the function of the dockable window.  In this particular case, the dockable windows of Holecek are capable of displaying the display tree that display organization of a vocabulary and a search tree that enables searches of cascade.  Since, the claimed limitation does not result in structural difference.  The examiner takes the position that the prior art structure is capable of performing the intended use and  meets the claim.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Holecek US 7,426,697 and further in view of Kolawa US 20050120276
Claim 13:  The ‘827 patent is silent with respect to the teaching of having multiple tab comprising: a test tab, unit editor tab and an editor tab.  However, the Kolawa reference provides a teaching of having the teaching of having multiple tab comprising: a test tab, unit editor tab (paragraph 173) and an editor tab (see paragraph 107).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of having multiple tab comprising: a test tab, unit editor tab and an editor tab,  as taught by Kolawa, since it allow to the user to switch back and forth from different operating environment.
The combination of ‘827 patent and Kolawa do not provide a teaching of having a tab with the following title: chat review tab, debugger tab and concept editor tab.  However, the difference between prior art and the claimed subject matter can be considered to be non-functional printed-matter since it the only difference between the combination and the claim limitation are just the name of the tab. It has been previously decided where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, (see MPEP 2112.01). 

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Holecek US 7,426,697 and further in view of Zartler US 2006/0004826
Claim 14: The ‘827 patent is silent with respect the feature of menu bar is configured to enable user access and deploy FPML files.  However,  the Zartler reference provides a teaching of menu bar is configured to enable user access and deploy FPML files (see paragraph 169).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of menu bar is configured to enable user access and deploy FPML files, as taught by Zartler, since it allows the user to operate in different programming environment.   
Claim 15: The ‘827 patent is silent with respect to the feature wherein the tool enables FPML files to be deployed to a server.  However, the Zartler reference provides a teaching of wherein the tool enables FPML files to be deployed to a server (see paragraph 462).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the tool enables FPML files to be deployed to a server, as taught by Zartler, since it allows the user to operate in different programming environment.
Claim 16: The ‘827 patent is silent with respect wherein the dockable window display is configured to enable a user to view one or more of: knowledge trees, lex types.  However, the Zartler reference provides a teaching of wherein the dockable window display is configured to enable a user to view one or more of: knowledge trees (see paragraph 445), lex types (See paragraph 186).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature wherein the dockable window display is configured to enable a user to view one or more of: knowledge trees, lex types; as taught by Zartler, since it allows the user to operate in different programming environment.
Claim 17:  The ‘827 patent is silent with respect wherein the knowledge base comprises a FPML knowledge base.  However, the Zartler reference provides a teaching wherein the knowledge base comprises a FPML knowledge base (see paragraph 169-170).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the knowledge base comprises a FPML knowledge base, as taught by Zartler, since it allows the user to operate in different programming environment.
Claim 18: The ‘827 patent is silent with respect to the feature wherein the tool is configured to enable a user to produce documents comprising one or more of: (a) an FPML statistics document displaying percentage statistics of unit test questions or (b) a print units document displaying all units along with their respective test questions.  However, the Zartler reference provides a teaching of the feature wherein the tool is configured to enable a user to produce documents comprising one or more of: (a) an FPML statistics document displaying percentage statistics of unit test .

Claims 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10  of U.S. Patent No. 10,176,827  over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Holecek US 7,426,697 and further in view of Shaket US 2003/0061029
Claim 19:  The ‘827 patent is silent with respect to the feature of the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech.  However, the Shaket reference provides a teaching of the feature of the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech (see paragraph 66-67).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech, as taught by Shaket, since it allows user access with user having vision disability.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.   In this particular case, none of the specification and claim limitation provides a clear definition on metes and bound of the term “computer readable medium".  As such, the examiner will interpret term 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim Such an amendment would typically not raise the issue of new matter, even when the specifications silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. 
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The term "unambiguous" in claim 1 is a relative term which renders the claim indefinite.  The term "unambiguous " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-20 are rejected since claims 2-20 are dependant on a rejected claim.  
Claim 3 is rejected as being indefinite.  The term “a concept” in line 1 is indefinite since it is unclear if the applicant is referring the concept of claim 1 or if the applicant is referring to a different concept.  
Claim 8 is rejected as being indefinite.  The limitation of claim 8 requires that at least two cascades from the limitation of claim 6.  However, the group of cascade are presented under a markush grouping of selected from a group of cascade.  As such, it can be interpreted that only one cascade are selected from the grouping of claim 6.  It would be indefinite to consider the other cascade to take input from the same cascade.  
Claim 10 is rejected as being indefinite.  The term “the type of output” on claim 10 line 1 lacks antecedent basis.  
Regarding claims 4-6 and 11, the phrase "may" and “can” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483 
Claim 1:  The Jacobs reference provides a teaching of one or more computer-readable storage media; computer-readable instructions stored on the one or more computer-readablestorage media which, when executed, provide a tool to enable a user to createand maintain a knowledge base (see col. 2:63-3:5) and wherein the tool further enables a user to test patterns to ascertain that a particular pattern will result in an associated response (see col. 16:50-63).
The Jacobs reference is silent in the feature of enable a user to create one or more units, wherein a unit comprises a response paired with one or more patterns that will trigger the response ; wherein a pattern for a unit includes at least one concept and wherein a concept is composed of:  vocab terms comprising a grouping of unambiguous synonyms andmisspellings, helper terms comprising words that have no unambiguous synonyms, and/orbuilding blocks comprising one or more of a list of vocab/helper terms or a list of concepts.   However, the Mohan reference provides a teaching of user to create one or more units, wherein a unit comprises a response paired with one or more patterns that will trigger the response ; wherein a pattern for a unit includes at least one concept and wherein a concept is composed of:  vocab terms comprising a grouping of unambiguous synonyms and misspellings (see col. 12:5-30 item 610), helper terms comprising words that have no unambiguous synonyms (see col. 12:5-30 item 640), and building blocks comprising one or more of a list of vocab/helper terms or a list of concepts (see col. 12:5-30 item 600),  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature enable a user to create 

 Claim 2: The Jacobs reference provides a teaching where units are grouped together in situation groups (col. 12:50-60).  

Claim 3: The Jacobs reference is silent in a concept comprises a breakdown of ideas in a test question.  However, the Mohan reference  concept comprises a breakdown of ideas in a test question (see col. 12:32-40).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of concept comprises a breakdown of ideas in a test question, as taught by Mohan, in order to group relevant term together with a single concept.    
Claim 4: The Jacobs reference is silent on the teaching of a unit may have multiple patterns featuring different combination of concepts.  However, the Mohan reference provides a teaching of a unit may have multiple patterns featuring different combination of concepts (see col 22:20-30).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of a unit may have multiple patterns featuring different combination of concepts, as taught by Mehan, in order to group relevant term together with a single concept.   

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Pant US 6,012,053
Claim 5:  The Jacobs reference is silent concepts can have an order and/or a proximity wherein: if a concept has an order, a pattern will trigger if an input is received in that order and if a concept has a proximity, a pattern will trigger if an input has a defined proximity.   However, the Pant reference provides a teaching of an order and/or a proximity wherein: if a concept has an order, a pattern will trigger if an input is received in that order (see Pant col. 8:62-67 310 )and if a concept has a proximity, a pattern will trigger if an input has a defined proximity (see Pant col. 8:62-67 308).  Therefore, it would have been obvious to one of ordinary skilled in the art  to include the feature of an order and/or a proximity wherein: if a concept has an order, a pattern will trigger if an input is received in that order and if a concept .   

Claims 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Wu et al US 20060253427 
Claim 6: The Jacobs reference is silent in the teaching where the tool utilizes cascades, wherein cascades can be selected from a group of cascades comprising:a unit cascade that takes in concepts and outputs a response.   However, the Wu reference provides a teaching of a tool utilizes cascades, wherein cascades can be selected from a group of cascades comprising: a unit cascade that takes in concepts and outputs a response (see paragraph 76).   Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of a tool utilizes cascades, wherein cascades can be selected from a group of cascades comprising: a unit cascade that takes in concepts and outputs a response, as taught by Wu, since it allow the user to refine his/her queries.   
Claim 8: The Jacobs reference is silent in the teaching of at least some cascade take as input output from other cascade.  However, the Wu reference provides a teaching of at least some cascade take as input output from other cascade (see paragraph 73-74).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of at least some cascade take as input output from other cascade, as taught by Wu, in order to since it allow the user to refine his/her queries.   

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483, in view of Wu et al US 20060253427  and further in view of Zartler et al US 20060004826 
Claim 7: The Jacobs reference is silent with respect to the feature of a cascade provides a FPML runtime contained within a larger runtime.  However, the Zartler reference provides a teaching of a cascade provides a FPML runtime contained within a larger runtime (see paragraph 167-169).   Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of cascade provides a FPML runtime contained within a larger runtime, as taught by Zartler, since it allows the user to operate in different programming environment.   

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483, in view of Wu et al US 20060253427  and further in view of Pant US 6,012,053
Claim 9: The Jacob reference is silent with feature of where the cascade can be set to one or more of “Match All".  However the Pant reference provides a teaching of where the cascade can be set to "Match All" (see Pant col. 9:5-17).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of  cascade can be set to one or more of “Match All, as taught by the Pant reference, since it allow the user to modify his/her queries.   

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483, in view of Wu et al US 20060253427  and further in view of Alexander US 2003/0033588
Claim 10:  The Jacobs reference is silent on the feature of a dockable window for cascade that enable cascade to be created and the for the type of output to be determined.  However, the Alexander reference provides a teaching of a dockable window for cascade that enable cascade to be created and the for the type of output to be determined (see paragraph 199).  Therefore, it would have been obvious to one of ordinary skilled in the art a dockable window for cascade that enable cascade to be created and the for the type of output to be determined, as taught by Alexander, since it allow to user to modify his/her work GUI to his/her own liking.  
Claim 11: The Jacobs reference provides a teaching where the cascade are organized by type and the user may edit name, match type, response, behavior, action and level settings (see col. 13:15-46).

Claims 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483, in view of Holecek US 7,426,697
Claim 12:  The Jacobs reference is silent if the tools is configured to provide a main application window, wherein the main application window include a drop down menu bar, multiple tabs, main display that display currently selected active tabs, a dockable window display and a status bar.   However, the Holecek reference provides a teaching of tools is configured to provide a main application window, wherein the main application window include a drop down menu bar, multiple tabs, main display that display currently selected active tabs, a dockable window display and a status bar (see col. 11:35 - col. 12:5).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of tools is configured to provide a main application window, wherein the main application window include a drop down menu bar, multiple tabs, main display that display currently selected active tabs, a dockable window display and a status bar, as taught by Holecek, since it allow the user to costumize his/her own work environment.   
Claim 20:  The Jacobs reference fails to provide a teaching of a dockable window that includes a display tree that display organization of a vocabulary and a search tree that enables searches of cascade.  However, the Holecek reference provides a teaching of dockable window (see col. 11:35-12:5).  With respect to the limitation of " a display tree that display organization of a vocabulary and a search tree that enables searches of cascade”.  The examiner takes the position that such limitation are directed to the function of the dockable window.  In this particular case, the dockable windows of Holecek are capable of displaying the display tree that display organization of a vocabulary and a search tree that enables searches of cascade.  Since, the claimed limitation does not result in structural difference.  The examiner takes the position that the prior art structure is capable of performing the intended use and  meets the claim.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483, in view of Holecek US 7,426,697 and further in view of Kolawa US 20050120276
Claim 13:  The Jacobs reference is silent with respect to the teaching of having multiple tab comprising: a test tab, unit editor tab and an editor tab.  However, the Kolawa reference provides a teaching of having the teaching of having multiple tab comprising: a test tab, unit editor tab (paragraph 173) and an editor tab (see paragraph 107).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of having multiple tab comprising: a test tab, unit editor tab and an editor tab,  as taught by Kolawa, since it allow to the user to switch back and forth from different operating environment.
The combination of Jacobs and Kolawa do not provide a teaching of having a tab with the following title: chat review tab, debugger tab and concept editor tab.  However, the difference between prior art and the claimed subject matter can be considered to be non-functional printed-matter since it the only difference between the combination and the claim limitation are just the name of the tab. It has been previously decided where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, (see MPEP 2112.01). 

Claims 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483, in view of Holecek US 7,426,697 and further in view of Zartler US 2006/0004826
Claim 14: The Jacobs reference is silent with respect the feature of menu bar is configured to enable user access and deploy FPML files.  However,  the Zartler reference provides a teaching of menu bar is configured to enable user access and deploy FPML files (see paragraph 169).  Therefore, it would have been obvious to one of ordinary skilled in the art 
Claim 15: The Jacobs reference is silent with respect to the feature wherein the tool enables FPML files to be deployed to a server.  However, the Zartler reference provides a teaching of wherein the tool enables FPML files to be deployed to a server (see paragraph 462).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the tool enables FPML files to be deployed to a server, as taught by Zartler, since it allows the user to operate in different programming environment.
Claim 16: The Jacob reference is silent with respect wherein the dockable window display is configured to enable a user to view one or more of: knowledge trees, lex types.  However, the Zartler reference provides a teaching of wherein the dockable window display is configured to enable a user to view one or more of: knowledge trees (see paragraph 445), lex types (See paragraph 186).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature wherein the dockable window display is configured to enable a user to view one or more of: knowledge trees, lex types; as taught by Zartler, since it allows the user to operate in different programming environment.
Claim 17:  The Jacobs reference is silent with respect wherein the knowledge base comprises a FPML knowledge base.  However, the Zartler reference provides a teaching wherein the knowledge base comprises a FPML knowledge base (see paragraph 169-170).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the knowledge base comprises a FPML knowledge base, as taught by Zartler, since it allows the user to operate in different programming environment.
Claim 18: The Jacob reference is silent with respect to the feature wherein the tool is configured to enable a user to produce documents comprising one or more of: (a) an FPML statistics document displaying percentage statistics of unit test questions or (b) a print units document displaying all units along with their respective test questions.  However, the Zartler reference provides a teaching of the feature wherein the tool is configured to enable a user to produce documents comprising one or more of: (a) an FPML statistics document displaying percentage statistics of unit test questions or (b) a print units document displaying all units along with their respective test questions (see paragraph 457).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of the feature wherein the tool is configured to enable a user to produce documents comprising one or more of: (a) an FPML statistics document displaying percentage statistics of unit test questions or (b) a print units document displaying all units along with their respective test questions, as taught by Zartler, since it allows the user to operate in different programming environment.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs US 6,353,817 in view of Mohan US 7,194,483 and further in view of Shaket US 2003/0061029
Claim 19:  The Jacobs reference is silent with respect to the feature of the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech.  However, the Shaket reference provides a teaching of the feature of the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech (see paragraph 66-67).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of the tool comprises a text-to-speech component which provides an ability to translate on-screen text into audio speech, as taught by Shaket, since it allows user access with user having vision disability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715